                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION



DEMON TURMEL THOMPSON,

                Petitioner,                                 Case No. 2:19-CV-114

v.                                                          HON. GORDON J. QUIST

CONNIE HORTON,

                Respondent.
                                    /

                                    ORDER ADOPTING
                              REPORT AND RECOMMENDATION

        The Court has reviewed Magistrate Judge Maarten Vermaat’s August 5, 2019, Report and

Recommendation recommending that Petitioner’s habeas corpus petition be denied as barred by the

one-year statute of limitations. The Report and Recommendation was duly served on Petitioner on

August 5, 2019. No objections have been filed pursuant to 28 U.S.C. § 636(b). Therefore the Court

will adopt the Report and Recommendation.

        THEREFORE, IT IS HEREBY ORDERED that the August 5, 2019, Report and

Recommendation (ECF No. 4) is approved and adopted as the Opinion of the Court.

        IT IS FURTHER ORDERED that Petitioner’s habeas corpus petition is DENIED because

it is barred by the one-year statute of limitations.

        This case is concluded.

        A separate judgment will enter.


Dated: August 28, 2019                                       /s/ Gordon J. Quist
                                                            GORDON J. QUIST
                                                       UNITED STATES DISTRICT JUDGE
